OPINION — AG — 10 O.S. 1965 Supp., 471 [10-471], AUTHORIZES COUNTY COURTS, CHILDREN'S COURTS OR JUVENILE COURTS TO TERMINATE PARENTAL RIGHTS UPON A FINDING THAT GROUNDS (SITUATIONS) NUMBERED (1), (2), AND (4) EXISTS; THAT SUCH COURTS MAY TERMINATE PARENTRAL RIGHTS UPON FINDING THAT GROUNDS (3)(A), (3)(B), OR (3)(C) EXISTS IF SAID COURT ALSO FINDS THAT "REASONABLE EFFORTS, UNDER THE CONTROL AND DIRECTION OF THE COURT, HAVE FAILED TO CORRECT THE CONDITION AND A PERMANENT TERMINATION OF PARENTAL CUSTODY OF THE CHILD IS NECESSARY TO PROTECT ITS PHYSICAL OR MENTAL HEALTH OR MORALS." THE ATTORNEY GENERAL EXPRESSES NO OPINION ON THE FACT SITUATION DESCRIBED IN YOUR LETTER INASMUCH AS YOU HAVE INDICATED SAID MATTER IN NOW PENDING IN COURT. (HARVEY CODY)